DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

Election/Restrictions
1.	This application is in condition for allowance except for the presence of claims 10-20 directed to an invention non-elected without traverse.  Accordingly, claims 1-20 have been cancelled.



Reasons for Allowance
2.	Claims 1-9 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Long et al. US Patent Application Publication 2007/0270774.  Applicant arguments and amendments filed 5/6/21 are sufficient to overcome the previously cited prior art. Specifically Applicant argues Long determines hydration by monitoring the altering of the resistance between the conductive elements and does not teach or suggest detecting a center of a patch of urine inside the diaper, detecting lengths of sensors forming the closed circuits, and that the sensors are electrically coupled with a detecting device and the lengths of sensors forming the closed circuits are from the patch of urine to the detecting device.  The arguments are persuasive specifically with regard to the method encompassing detecting a center of a patch of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781